179 Ga. App. 169 (1986)
345 S.E.2d 683
JONES ROOFING & CONSTRUCTION COMPANY, INC.
v.
ROBERTS; and vice versa.
71901, 71902.
Court of Appeals of Georgia.
Decided May 22, 1986.
Allen W. Johnson, for appellant.
John L. Creson, for appellee.
BEASLEY, Judge.
The instant main appeal was taken from a judgment awarding damages of $1,340 plus attorney fees in the amount of $300.
1. Since this was an action for damages in which the judgment was less than $2,500, appellant was required to file an application which it did not do. OCGA § 5-6-35 (a) (6); City of Brunswick v. Todd, 255 Ga. 448 (339 SE2d 589) (1986); Brown v. Assoc. Fin. Svcs. Corp., 255 Ga. 457 (339 SE2d 590) (1986). The main appeal is therefore dismissed.
2. The cross-appeal by Roberts suffers from the same infirmity. Although OCGA § 5-6-48 permits a cross-appeal to survive the dismissal *170 of a main appeal this is true only where the cross-appeal can stand on its own merit. This court has no jurisdiction to entertain a cross-appeal "which must derive its life from the main appeal." Steele v. Cincinnati Ins. Co., 167 Ga. App. 550 (2) (307 SE2d 44) (1983), reversed on other grounds, Steele v. Cincinnati Ins. Co., 252 Ga. 58 (311 SE2d 470) (1984), and cases therein cited. Here there was no application for discretionary review by cross-appellant so the cross-appeal cannot stand in its own right.
Main appeal (Case No. 71901) and cross-appeal (Case No. 71902) dismissed. Deen, P. J., and Benham, J., concur.